Title: From George Washington to John Hancock, 18 October 1776
From: Washington, George
To: Hancock, John



Sir
Harlem Heights Octobr the 18th 1776

I was Yesterday morning honoured with your favor of the 15th with the Resolutions of the 11th and 14th. the latter by which Congress have authorized me to appoint Monsr Pennet a Brevet Aid De Camp, claims a return of my acknowledgements.
Last night I received a Letter from Mr Varrick, Secretary to Genl Schuyler, inclosing a Copy of One from Genl Arnold to Genl Gates. The Intelligence transmitted by Genl Arnold being

of an extremely interesting and important nature, I thought it adviseable to forward the same immediately by Express—you have a Copy herewith which contains the particulars and to which I beg leave to refer you.
The Accounts transmitted yesterday by post, will inform you of the movements of the Enemy and of the measures judged necessary to be pursued by us to counteract their designs. I have nothing to add on this Head, except that Ten or Eleven Ships which have been prevented passing Hell Gate for Two or three days for want of Wind, are now under way & proceeding up the Sound—Among them there appear to be two Frigates, the rest probably have in Stores &c.
Inclosed is a Copy of the last Genl return I have been able to obtain. It only comes down to the 5th Instt. the situation of our Affairs & the almost constant necessity of sending detachments from one place to another, to watch the Enemy’s motions have prevented the Officers from making them with regularity. I have the Honor to be with great esteem Sir Your Most Obedt St

Go: Washington

